DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 11-14, 17-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Niclass (US 2007/0182949).
Regarding claim 1, Niclass discloses a time-of-flight camera (camera 10) (Niclass, fig. 1, abstract, par [0005]), comprising:
an illumination source (light source 20) for illuminating a scene (scene ) (Niclass, fig. 1, par [0048]);
an image sensor (image sensor 60) for detecting light (Niclass, fig. 1, par [0048]); and
a processor (controller 50) configured to:
control the image sensor (image sensor 60) for scanning a scene for detecting illumination (Niclass, fig. 1, par [0048], wherein image sensor 60 detects illumination under the control of controller 50);
determine a time slot (timeslot) for illumination of the scene, based on the scanning result of the scene (Niclass, fig. 1, par [0048, 0081], wherein a timeslot is assigned for a camera in multi-camera environment); and
control the illumination source (light source 20) to illuminate the scene in the determined time slot (timeslot), based on a time-division multiple access scheme (TDMA technique) (Niclass, fig. 1, par [0048, 0081], wherein light source 20 illuminates the scene 90 based on TDMA technique).
Regarding claim 2, Niclass discloses aforementioned limitations of the parent claim. Additionally, Niclass discloses the scanning of the scene (illumination detection of image sensor 60) is performed after a random idle time (an idle time of camera 10) (Niclass, fig. 1, par [0048, 0081], wherein in TDMA technique of the multi-camera environment, image sensor detects illumination after an idle time of camera 10).
Regarding claim 3, Niclass discloses aforementioned limitations of the parent claim. Additionally, Niclass discloses the determined time slot (timeslot) is defined by introducing a time delay (a time delay) in a predefined time-division multiple access scheme (TDMA technique) (Niclass, fig. 1, par [0048, 0081], wherein there is a time delay of camera 10 in TDMA technique of the multi-camera environment).
Regarding claim 4, Niclass discloses aforementioned limitations of the parent claim. Additionally, Niclass discloses the scanning of a scene is performed during a scanning mode (a scanning mode) (Niclass, fig. 1, par [0048, 0081], wherein image sensor 60 detects illumination during a scanning mode in TDMA technique).
Regarding claim 7, Niclass discloses aforementioned limitations of the parent claim. Additionally, Niclass discloses the illumination of the scene (scene) is performed within a regular operation mode (a regular operation mode of camera 10) (Niclass, fig. 1, par [0048], wherein scene illumination is performed within a regular operation mode of camera 10).
Regarding claim 8, Niclass discloses aforementioned limitations of the parent claim. Additionally, Niclass discloses scanning the scene (illumination detection of image sensor 60) for detecting illumination within the regular operation mode (regular operation mode of camera 10) (Niclass, fig. 1, par [0048, 0081], wherein illumination detection of image sensor 60 is within regular operation mode of camera 10).
Regarding claim 11, the same ground of rejection as in claim 1 is applied.
Regarding claim 12, the same ground of rejection as in claim 2 is applied.
Regarding claim 13, the same ground of rejection as in claim 3 is applied.
Regarding claim 14, the same ground of rejection as in claim 4 is applied.
Regarding claim 17, the same ground of rejection as in claim 7 is applied.
Regarding claim 18, the same ground of rejection as in claim 8 is applied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Niclass (US 2007/0182949) in view of Buettgen (US 2018/0064399 to Buettgen et al).
Regarding claim 5, Niclass discloses aforementioned limitations of the parent claim. However, Niclass does not disclose the illumination source is off during the scanning mode.
On the other hand, in the same endeavor, Buettgen discloses the illumination source (light source 120)  is off (turned off) during the scanning mode (pixel integration in second storage node) (Buettgen, fig. 2, par [0029], wherein pixel integration is performed when light source 120 is off).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Buettgen into the camera by Niclass so as to achieve the invention as claimed because such incorporation increases dynamic range of a camera (Buettgen, par [0029]).
Regarding claim 15, the same ground of rejection as in claim 5 is applied.
Claims 6, 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Niclass (US 2007/0182949) in view of Kovacovsky (US 2017/0180703 to Kovacovsky et al).
Regarding claim 6, Niclass discloses aforementioned limitations of the parent claim. However, Niclass does not disclose that the time slot is determined, based on detecting time slots having a higher illumination than an average background illumination.
On the other hand, in the same endeavor, Kovacovsky discloses that the time slot (timeslot) is determined, based on detecting time slots having a higher illumination (maximum intensity of incident light) than an average background illumination (a background intensity) (Kovacovsky, par [0042], wherein the timeslot with maximum intensity of incident light, higher than a background intensity, is identified).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Kovacovsky into the camera by Niclass so as to achieve the invention as claimed because such incorporation facilitates rapid data acquisition (Kovacovsky, abstract, par [0033, 0034]).
Regarding claim 9, Niclass discloses aforementioned limitations of the parent claim. However, Niclass does not disclose that the scanning is performed with a sub-portion of the image sensor.
On the other hand, in the same endeavor, Kovacovsky discloses that the scanning (scanning) is performed with a sub-portion of the image sensor (superpixel 251) (Kovacovsky, fig. 2, par [0161], wherein scanning is performed with superpixel 251).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Kovacovsky into the camera by Niclass so as to achieve the invention as claimed because such incorporation facilitates rapid data acquisition (Kovacovsky, abstract, par [0033, 0034]).
Regarding claim 16, the same ground of rejection as in claim 6 is applied.
Regarding claim 19, the same ground of rejection as in claim 9 is applied.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niclass (US 2007/0182949) in view of Ehmann (US 2015/0054974).
Regarding claim 10, Niclass discloses aforementioned limitations of the parent claim. However, Niclass does not disclose that the image sensor comprises an auxiliary image sensor and wherein the scanning is performed with the auxiliary image sensor.
On the other hand, in the same endeavor, Ehmann discloses that the image sensor comprises an auxiliary image sensor (auxiliary image sensor 130) and wherein the scanning (scanning) is performed with the auxiliary image sensor (Ehmann, fig. 1, par [0034], wherein auxiliary image sensor 130 scans the object of interest).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Ehmann into the camera by Niclass so as to achieve the invention as claimed because such incorporation adds auxiliary information (Ehmann, par [0037]).
Regarding claim 20, the same ground of rejection as in claim 10 is applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN H LE/           Examiner, Art Unit 2697                     


/LIN YE/           Supervisory Patent Examiner, Art Unit 2697